UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4824


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

CHATAN JUNE MAULTSBY,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00194-JAB-1)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,   Winston-Salem,   North
Carolina, for Appellant.   Robert Albert Jamison Lang, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Chatan June Maultsby of possession of

a   firearm    by     a       convicted      felon,    in    violation         of     18    U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).                     He was sentenced to 120 months’

imprisonment.            Maultsby’s appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

her opinion that there are no meritorious issues for appeal, but

raising the issues of whether sufficient evidence supports the

jury’s verdict and whether Maultsby’s sentence is reasonable.

The    Government         has        declined    to      file     a      responsive         brief.

Although informed of his right to do so, Maultsby has not filed

a pro se supplemental brief.                 We affirm.

              “A    defendant          challenging          the    sufficiency             of    the

evidence      to    support          his   conviction        bears       a    heavy    burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                       A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                             Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                           Substantial evidence is

“evidence      that       a    reasonable       finder      of    fact       could    accept      as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                     United States v. Alerre, 430

F.3d    681,       693        (4th    Cir.    2005)      (internal           quotation          marks

                                                2
omitted).     We consider both circumstantial and direct evidence,

drawing    all     reasonable       inferences        from    such      evidence       in     the

Government’s favor.            United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).           In resolving issues of substantial evidence,

we do not reassess the factfinder’s determination of witness

credibility, see United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.   2008),      and    “can   reverse         a    conviction        on    insufficiency

grounds only when the prosecution’s failure is clear.”                                  United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc)

(internal    quotation         marks     omitted).           We    have       reviewed        the

evidence     introduced        at    trial       and     conclude        that       there     is

sufficient evidence to support the jury’s verdict.                                Accordingly,

we affirm Maultsby’s conviction.

            With     respect        to   Maultsby’s       sentence,           we     review    a

sentence     for     reasonableness          under      an    abuse          of    discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                                This

review     requires       consideration          of    both       the    procedural         and

substantive reasonableness of a sentence.                         Id.    This court must

assess     whether       the   district      court       properly        calculated           the

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                             Id. at 49-50;

see United States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                   If

                                             3
there     is    no     procedural    error,         we     review      the    substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards        set   forth   in    §    3553(a).”           United     States    v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                If the

sentence is within the Guidelines range, we apply a presumption

of reasonableness.           Rita v. United States, 551 U.S. 338, 346-56

(2007)      (upholding       presumption       of    reasonableness          for   within-

Guidelines sentence).

               We have thoroughly reviewed the sentencing transcript

and   the      presentence     report     in    this      case,     and      conclude   the

district       court     properly       calculated         the    Guidelines        range,

considered        the        relevant      § 3553(a)           factors,         made     an

individualized         assessment    based      on       the   facts    presented,      and

adequately explained the reasons for the chosen sentence in open

court.       We further find Maultsby’s within-Guidelines sentence

substantively reasonable. *

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                  We

      *
       Although Maultsby’s Guidelines range initially was 188 to
235 months’ imprisonment, because the minimum of that range was
greater than the statutory maximum of 120 months, 120 months
became the Guidelines range.     See U.S. Sentencing Guidelines
Manual § 5G1.1(a) (2008).



                                           4
therefore    affirm      the   district     court’s      judgment.         This   court

requires that counsel inform Maultsby in writing of his right to

petition    the   Supreme      Court   of       the   United    States    for   further

review.     If Maultsby requests that such a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for   leave    to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Maultsby.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and       argument     would     not    aid    the

decisional process.

                                                                                AFFIRMED




                                            5